USCA11 Case: 21-14411      Date Filed: 09/12/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14411
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ALFREDO SANTIAGO MORENO,
a.k.a. Chago,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:06-cr-00461-ELR-GGB-1
                   ____________________
USCA11 Case: 21-14411             Date Filed: 09/12/2022         Page: 2 of 8




2                          Opinion of the Court                       21-14411


Before WILSON, BRANCH, and BLACK, Circuit Judges.
PER CURIAM:
       Alfredo Moreno, a federal prisoner proceeding pro se, ap-
peals the denial of his motion for compassionate release under
18 U.S.C. § 3582(c)(1)(A), as amended by section 603(b) of the First
Step Act. 1 The Government, in turn, moves for summary affir-
mance or alternatively to stay the briefing schedule. After review, 2
we GRANT the Government’s motion for summary affirmance.
                                           I.
        In 2006, a grand jury charged Moreno with one count of con-
spiracy to possess with intent to distribute and to manufacture at
least 500 grams of methamphetamine, one count of manufacturing
at least 500 grams of methamphetamine, one count of possession
with intent to distribute at least 500 grams of methamphetamine,
and one count of maintaining a premises for manufacturing meth-
amphetamine for creating, managing, and operating a metham-
phetamine “superlab” out of a residence. A jury found him guilty
of all four counts in 2007. The district court sentenced Moreno to


1 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (First Step Act).
2 We review de novo whether a district court had the authority to modify a
term of imprisonment. United States v. Jones, 962 F.3d 1290, 1296 (11th Cir.
2020). We review a district court’s denial of a prisoner’s § 3582(c)(1)(A) mo-
tion for abuse of discretion. United States v. Harris, 989 F.3d 908, 911 (11th
Cir. 2021).
USCA11 Case: 21-14411         Date Filed: 09/12/2022     Page: 3 of 8




21-14411                Opinion of the Court                         3

a total sentence of life imprisonment and five years supervised re-
lease. We later affirmed his convictions and total sentence. See
United States v. Moreno, 322 F. App’x 637 (11th Cir. 2008).
       Moreno filed the present motion for compassionate release
in 2021, asserting he was an elderly prisoner at age 49 with predia-
betes, giving him a higher risk of COVID-19 and that his total life
sentence was an extraordinary and compelling reason meriting re-
lief. The district court denied Moreno’s motion, finding his age did
not put him at risk from COVID-19, he had caught COVID-19 and
recovered from it, and he had been vaccinated against it. It found
his sentence would not be shorter had he been sentenced in the
present. It also found the 18 U.S.C. § 3553(a) factors did not weigh
in favor of his release due to the seriousness of the offense conduct,
the need to provide just punishment, and to deter criminal con-
duct.
       Moreno contends the district court was incorrect in finding
him fully vaccinated and that his incarceration, age, and medical
conditions put him at serious risk of a COVID-19 infection. He also
asserts for the first time on appeal that our decision in United States
v. Bryant, 996 F.3d 1243 (11th Cir.), cert. denied, 142 S. Ct. 583
(2021), was wrongly decided and his total life sentence constituted
an extraordinary and compelling reason warranting release. Fi-
nally, he contends his sentence was unconscionable as it was
greater than necessary and the § 3553(a) factors weighed in his fa-
vor.
USCA11 Case: 21-14411         Date Filed: 09/12/2022      Page: 4 of 8




4                      Opinion of the Court                   21-14411

        Rather than responding, the Government has moved for
summary affirmance or to stay the briefing schedule, arguing nei-
ther his medical conditions nor his total sentence length constitutes
an extraordinary and compelling reason warranting release. Also,
it asserts we are bound to apply our prior precedent in Bryant. Fi-
nally, it argues Moreno does not challenge the court’s balancing of
the § 3553(a) factors.
                                     II.
       The First Step Act allows district courts to reduce a previ-
ously imposed term of imprisonment. United States v. Jones,
962 F.3d 1290, 1297 (11th Cir. 2020). The statute provides a “court
may not modify a term of imprisonment once it has been imposed”
except under certain circumstances. 18 U.S.C. § 3582(c). In the
context of compassionate release, the statute provides:
      [T]he court, upon . . . motion of the defendant after
      the defendant has fully exhausted all administrative
      rights to appeal a failure of the Bureau of Prisons
      [BOP] to bring a motion on the defendant’s behalf or
      the lapse of 30 days from the receipt of such a request
      by the warden of the defendant’s facility, whichever
      is earlier, may reduce the term of imprisonment . . .
      after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds
      that—extraordinary and compelling reasons warrant
      such a reduction.
USCA11 Case: 21-14411         Date Filed: 09/12/2022     Page: 5 of 8




21-14411                Opinion of the Court                         5

Id. § 3582(c)(1)(A)(i). Section 3582(c)(1)(A) also requires any reduc-
tion be consistent with applicable policy statements issued by the
Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).
        Four categories of extraordinary and compelling reasons are
listed: (A) the defendant’s medical condition, (B) his age, (C) his
family circumstances, including the death of a caregiver of a minor
child, and (D) “other reasons.” U.S.S.G. § 1B1.13 cmt. (n.1(A)–(D)).
Subsection D serves as a “catch all” provision, providing that a pris-
oner may be eligible for relief if, “[a]s determined by the Director
of the [BOP], there exists in the defendant’s case an extraordinary
and compelling reason other than, or in combination with, the rea-
sons described in subdivisions (A) through (C).” Id., cmt. (n.1(D)).
As relevant to the defendant’s medical condition, “extraordinary
and compelling reasons” exist if the defendant is suffering from a
terminal illness or a serious physical or medical condition that sub-
stantially diminishes his ability to provide self-care within the envi-
ronment of a correctional facility and from which he is not ex-
pected to recover. Id. cmt. (n.1(A)).
        The district court did not abuse its discretion in denying
Moreno’s motion for compassionate release. First, Moreno prof-
fered no extraordinary and compelling reasons warranting release.
He cited his age and prediabetes in light of the COVID-19 pan-
demic as an extraordinary and compelling reason warranting re-
lease, but health conditions that might make a COVID 19 infection
worse do not rise to the level of an extraordinary and compelling
reason. See United States v. Harris, 989 F.3d 908, 912 (11th Cir.
USCA11 Case: 21-14411         Date Filed: 09/12/2022     Page: 6 of 8




6                       Opinion of the Court                 21-14411

2021) (noting the fact a prisoner has a common ailment that could
possibly make his risk of a serious illness more likely if he contracts
COVID-19 is not the kind of debilitating condition meeting the pol-
icy-statement definition of an extraordinary and compelling reason
for early release from prison). Also, Moreno did not show how his
health conditions were not manageable in prison. See United
States v. Giron, 15 F.4th 1343, 1346 (11th Cir. 2021) (stating a dis-
trict court does not err in finding a defendant ineligible for compas-
sionate release where certain health conditions are manageable in
prison).
       Likewise, Moreno’s non-medical reasons did not fit within
one of the enumerated extraordinary and compelling reasons war-
ranting release in the § 1B1.13 policy statement. See U.S.S.G.
§ 1B1.13 cmt. (n.1(A)–(D)). In Bryant we held the “catch-all” pro-
vision in the commentary to § 1B1.13 did not grant to district
courts the discretion to develop other reasons outside those listed
in § 1B1.13 that might justify a reduction in a defendant’s sentence.
Bryant, 996 F.3d at 1248, 1263-65. As Bryant has not been over-
turned or abrogated by the Supreme Court or us sitting en banc,
we are bound to apply it. See United States v. Steele, 147 F.3d 1316,
1317–18 (11th Cir. 1998) (explaining under our prior panel prece-
dent rule, a prior panel’s holding is binding unless it has been over-
ruled or abrogated by the Supreme Court or by us sitting en banc).
       Second, as for his § 3553(a) argument, although we construe
pro se filings liberally, Moreno only challenges the district court’s
finding the § 3553(a) factors did not weigh in his favor in a
USCA11 Case: 21-14411         Date Filed: 09/12/2022    Page: 7 of 8




21-14411               Opinion of the Court                         7

perfunctory manner without supporting arguments or law.
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir.
2014) (stating an appellant abandons a claim when he makes only
passing references to it or raises it in a perfunctory manner); Tan-
nenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998)
(stating pro se pleadings will be liberally construed). Thus, he has
arguably abandoned this issue.
       In any event, even if preserved, it is Moreno’s burden to es-
tablish the § 3553(a) sentencing factors weighed in his favor, and he
has not met his burden by asserting his drug offenses and prison
record warranted releasing him. 18 U.S.C. § 3582(c)(1)(A)(i). Also,
the district court has the discretion to give weight to the factors it
chooses, and Moreno’s assertion the factors weighed in his favor
does not, without more, show the district court abused its discre-
tion, particularly in light of the number of felony convictions, the
amount of drugs manufactured, the danger the manufacturing pro-
cess posed, and the other circumstances described in the presen-
tence investigation report. See United States v. Croteau, 819 F.3d
1293, 1309 (11th Cir. 2016) (stating the weight given to any specific
§ 3553(a) factor is committed to the sound discretion of the district
court). As such, the district court did not abuse its discretion when
it found the § 3553(a) factors did not weigh in favor of his release.
       Accordingly, because the Government’s position is clearly
correct as a matter of law, we GRANT the government’s motion
for summary affirmance and DENY as moot its motion to stay the
briefing schedule. See Groendyke Transp., Inc. v. Davis, 406 F.2d
USCA11 Case: 21-14411             Date Filed: 09/12/2022         Page: 8 of 8




8                          Opinion of the Court                      21-14411

1158, 1162 (5th Cir. 1969) 3 (explaining summary disposition is ap-
propriate where “the position of one of the parties is clearly right
as a matter of law so that there can be no substantial question as to
the outcome of the case”).




3 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
this Court adopted as binding precedent all decisions of the former Fifth Cir-
cuit handed down prior to close of business on September 30, 1981.